DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 8 are pending. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 26 December 2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-243077 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim includes the element/step “the computing device or the processing device diagnoses the state of the battery unit based on a history of motion information detected by the detector before mounting of the battery pack on the movable machine”.  It is not clear if the diagnoses step is performed before the battery pack is mounted on the movable machine, or if the diagnoses step is performed after the battery pack is mounted.  For the purpose of the instant examination, the Examiner interprets this analysis as occurring after the battery has been electrically connected to the movable machine.
Note: All art rejections applied are as best understood by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matsuda, US 2015/0251716 (hereinafter 'Matsuda').

Regarding claim 1: Matsuda teaches a battery pack adapted to be removably mounted on a movable machine ([Abstract, 0007, 0055, Fig 2, Fig 4]: discloses a battery unit 3 used with an electric motorcycle (also movable machine) 1, where the vehicle body 2 is constructed in a manufacturing facility, transported a different facility, and then the battery pack 3 is attached to the vehicle body 2 of the electric motorcycle), the battery pack comprising: 
a rechargeable battery unit ([0076, 0077]: discloses a process of recharging the battery); 
a detector secured to the battery unit to detect the motion of the battery unit ([0094, 0096]: discloses recording how much vibration has been applied to the battery, even while the battery is not attached to the vehicle body, which is interpreted as requiring at least a vibration sensor within the battery unit); 
a memory device ([0094, Fig 5]: discloses a memory device 221 that records state history information related to the battery, “whether or not the battery unit 3 is mounted to the vehicle body 2”); 
a processing device configured to record a history of motion information detected by the detector in the memory device ([0036, 0039, 0092 - 0096, Fig 3]: discloses a battery monitoring unit 75 that includes a processor, which is used to record the battery set information 222, where the battery set information includes how much vibration has been applied to the battery, even while the battery is not attached to the vehicle body); and 
an interface configured to output the motion information recorded in the memory device to the outside of the battery pack ([0087, Fig 5]: discloses connecting an information obtaining module 202 to the battery unit 3 in order to access memory 221 within the battery monitoring unit 75).

Regarding claim 2: Matsuda teaches the battery pack according to claim 1, as discussed above, further comprising a temperature sensor configured to detect the temperature of the battery unit, wherein the processing device diagnoses the state of the battery unit based on a history of temperature information detected by the temperature sensor ([0096]: discloses the use of state history information including the ambient temperature of the battery).

Regarding claim 3: Matsuda teaches a movable machine comprising: 
the battery pack according to claim 1 ([Abstract, 0007, 0055, Fig 2, Fig 4]: discloses a battery unit 3 used with an electric motorcycle (also movable machine) 1, where the vehicle body 2 is constructed in a manufacturing facility, transported a different facility, and then the battery pack 3 is attached to the vehicle body 2 of the electric motorcycle); and
an electric motor for propulsion of the movable machine, the electric motor being configured to use the battery unit of the battery pack as a power source or an auxiliary power source ([0027, Fig 1]: discloses an electric motor 12 that operates using energy acquire from the battery 61 supplied via inverter 25).

Regarding claim 7: Matsuda teaches the movable machine according to claim 3, as discussed above, further comprising a battery placement portion in which the battery pack is placed with the memory device electrically connected to the computing device via the interface, wherein the battery placement portion is configured so that the detector of the battery pack placed in the battery placement portion is located in a central region of the movable machine in a leftward/rightward direction ([0026 – 0029, 0040, Fig 2, Fig 3]: discloses placing battery unit 3 on the vehicle body frame 11 in what appears to be roughly the center of frame 18 with faces of battery module 3 pointing to the left and the right of the line defined by the wheels 13 and 14.  There is an electrical connection between the battery monitor and the body, made using connectors 35, 80, which are described as “mechanically and electrically connected to each other”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Matsuda, US 2015/0274019 (hereinafter 'Matsuda’19').

Regarding claim 4: Matsuda teaches the movable machine according to claim 3, as discussed above, being a vehicle capable of traveling in an inclined state ([Abstract, Fig 1, Fig 2]: discloses a motorcycle, which the Examiner interprets as capable of traveling uphill and downhill, on an incline). 

Matsuda is silent with respect to 
the movable machine further comprising a computing device configured to estimate the posture of the movable machine during travel based on motion information detected by the detector after mounting of the battery pack on the movable machine.

Matsuda’19 discloses an electric motorcycle ([Abstract, Fig 1]) that includes 
the movable machine further comprising a computing device configured to estimate the posture of the movable machine during travel based on motion information detected by the detector after mounting of the battery pack on the movable machine ([0037, 0056, 0057, Fig 2, Fig 3]: discloses a vehicle that includes an angular velocity sensor 45 that provides an angular acceleration rate, with this data used to determine the posture of the vehicle, with output displayed by various meters on display unit 50).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Matsuda’19 to provide additional information about the state of the movable machine to the user of the machine, if this were of interest.

Regarding claim 5: Matsuda in view of Matsuda’19 teaches the movable machine according to claim 4, as discussed above, wherein the computing device or the processing device diagnoses the state of the battery unit based on a history of motion information detected by the detector before mounting of the battery pack on the movable machine (Matsuda: [0036, 0039, 0092 - 0096, Fig 3]: discloses a battery monitoring unit 75 that includes a processor, which is used to record the battery set information 222, where the battery set information includes how much vibration has been applied to the battery, even while the battery is not attached to the vehicle body);.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Mull et al., US 2014/0342193 (hereinafter 'Mull').

Regarding claim 8: Matsuda teaches the movable machine according to claim 3, as discussed above, further comprising a battery placement portion in which the battery pack is placed with the memory device electrically connected to the computing device via the interface ([0026 – 0029, 0040, Fig 2, Fig 3]: discloses placing battery unit 3 on the vehicle body frame 11, and that there is an electrical connection between the battery monitor and the body, made using connectors 35, 80, which are described as “mechanically and electrically connected to each other”).

Matsuda is silent with respect to wherein 
the detector has a sensor coordinate system having three axes orthogonal to one another and detects the motion of the battery unit with respect to the sensor coordinate system, and the battery placement portion is configured so that the three axes of the sensor coordinate system of the detector of the battery pack placed in the battery placement portion are respectively parallel to a forward/rearward direction, a leftward/rightward direction, and an upward/downward direction of the movable machine.

Mull teaches a battery management device that includes one or more sensors configured to detect a characteristic of a battery ([Abstract]) that includes 
a sensor coordinate system having three axes orthogonal to one another and detects the motion of the battery unit with respect to the sensor coordinate system ([0035]: discloses a multi-axis accelerometer “directly coupled to battery 240 so that it can measure accurately the acceleration of battery 240”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Mull to collect more detailed information regarding the motion of the battery as part of determining if the battery unit had been damaged and needs to be electrically disconnected to prevent further damage to the movable machine ([0064]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Matsuda’19 in view of Mull.

Regarding claim 6: Matsuda in view of Matsuda’19 teaches the movable machine according to claim 4, as discussed above.
Matsuda is silent with respect to further comprising 
a display device configured to display a result of diagnosis made by the computing device or the processing device for the state of the battery unit.

Matsuda’19 discloses an electric motorcycle ([Abstract, 0057, Fig 1, Fig 3]) that includes a display device for displaying various information about the motorcycle including speed, rotational speed of the electric motor, and the state of charge of the battery.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Matsuda’19 to monitor the use of the motorcycle while it is in operation, in particular to determine if the battery is running out of charge and should be recharged soon.

Mull teaches a battery management device that includes one or more sensors configured to detect a characteristic of a battery ([Abstract]) that includes 
display a result of diagnosis made for the state of the battery unit ([0181]: discloses generating a warning message indicating that the battery is damaged and should not be used).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Matsuda’19 in view of Mull to warn the user of the motorcycle when the battery has become damaged and would be dangerous to continue using.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Lapierre, US 2012/0259567, discloses an intelligent battery pack that contains an impact sensor in order to determine if the battery has been dropped
Leyvi et al., US 2022/0077515, discloses a battery pack with a shock sensor 
Hasegawa, US 2008/0084180, discloses a battery pack with an acceleration sensor for detecting a chock to the battery pack 
Odaohhara et al., US 2008/0297116, discloses a battery pack with an impact sensor and a memory recording the detected impact 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862